DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 calls for “…wherein at least one of said oppositely facing wall members of said rigid frame has at least one surface projection that directs fluid flow through said container along a predetermined flow path.” The specification describes a surface projection attached to the frame (p. 7, lines 5-7, The walls of the frame may be planar or 
In contrast, the specification more thoroughly describes surface projections on the container, which appear in Fig. 2. (p. 8, lines 9-11, flow directors 12, 13 that, in combination with the partially tapered regions, promote laminar flow; p. 9, lines 24-25, flow directors 12, 13). These projections are located on the container, and do not extend from the frame itself. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 

Claims 9 and 10 also call for a frame that has at least one surface projection and should be revised along the same guidelines. For examination, these claims are interpreted as describing a surface projection on the container. 


Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Norderhaugh; Lars et al. (WO 2017116910, later published as US 20190010435 A1).
Regarding claim 1, Norderhaugh discloses a method of mounting a flexible container (¶ [0006], separating magnetic particles from a fluid … the container can be or comprise a flexible bag);
said flexible container having a first end and a second end and a pair of expansible panels joined along the periphery thereof such that facing interior surfaces of said panels form a collection space with an opening at each of said ends (¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 and 34 joined together at their peripheries … to form an outer wall 27 of container 21); 
said method comprising: 
a.) placing said flexible container into a rigid frame having oppositely facing wall members that define a confinement gap (¶ [0112], device 110 also comprises a lid 116 … in the closed configuration, lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration); and 
b.) expanding said flexible container by application of positive pressure such that exterior surfaces of said panels are urged into engagement with said oppositely facing wall members within said confinement gap (¶ [0112],  lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration; ¶ [0118], container 21 can be (or become) sandwiched and/or otherwise disposed between (recessed) upper surface 114 (or receiving area 112) and closed lid 116; ¶ [0119], fluid flowing into compartment 22 … may not (necessarily) fill compartment 22 so as to expand container 21 into a substantially three-dimensional configuration (e.g., because of the pillow style configuration of container 21 and/or the force of secured lid 116 against container 21); ¶ [0134], system 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20). 
Norderhaugh teaches the invention substantially as claimed by Applicant but does not explicitly disclose that the method converts the flexible container into a substantially rigid container or that the positive pressure renders the container substantially inflexible. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. (MPEP 2112.02). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, placing a flexible container into a rigid frame and applying positive pressure to expand the container) except for a property or function (in the present case, rendering the container substantially inflexible) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
In this case, Norderhaugh describes that the container is flexible (¶ [0065], container 21 comprises a flexible … bag), and that fluid is delivered under positive pressure to expand the container (¶ [0134], pump 230 … fluid mixture 220 can be pumped into container assembly 20). Norderhaugh further discloses that the frame constrains the container and prevents it from assuming a 3D shape (¶ [0112], lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration; ¶ [0119], fluid flowing … may not (necessarily) fill compartment 22 so as to expand container 21 into a substantially three-dimensional configuration).

Regarding claims 2, 3, 5 and 7, Norderhaugh discloses a method wherein said flexible container is a sterile, disposable bag adapted for aseptically processing biological entities (¶ [0065], container 21 comprises … collapsible, pillow type bag ¶ [0073], the material can be approved … for direct contact with living cells and/or capable of maintaining a solution sterile); 
wherein said biological entities are viable cells (¶ [0060], the term “biological component” includes one or more cells (e.g., T-cells, whether human or non-human, activated or inactivated, etc.)); 
wherein said container is expanded by applying hydraulic pressure (¶ [0134], system 200 can also include a pump 230); 
wherein said oppositely facing wall members of said rigid frame are generally planar and substantially parallel to one another (¶ [0065], an upper container wall (or sheet) 32 and a lower container wall (or sheet) 34 disposed in an overlapping relationship).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh; Lars et al. (WO 2017116910) in view of Galliher; Parrish M. et al. (US 20090188211 A1).
Regarding claim 4, Norderhaugh does not apply pneumatic pressure. Galliher discloses a bioreactor method and system (¶ [0001], [0003], [0025]), comprising: 
a flexible container and a substantially rigid container (¶ [0025], vessel 10 includes a reusable support structure 14 (e.g., a stainless steel tank) that surrounds and contains a container 18); 
b.) expanding said flexible container by application of positive pressure (¶ [0027], vessel 10 includes one or more wrinkle removal systems that reduce or eliminate wrinkles that may form in the collapsible bag when the bag is filled; ¶ [0029], control system 34 may be … configured to operate the spargers … control of multiple gases being introduced into the container; ¶ [0113], a vessel may also be connected to one or more sources of gases such as air, oxygen, carbon dioxide, nitrogen, ammonia, or mixtures thereof, in some embodiments). 
Galliher manipulates the volume of a flexible container with another type of fluid, and also provides the option of agitating the contents of the container (¶ [0113], the gases may also be used to provide sparging to the contents inside the container, e.g., for mixing or other purposes). One would be motivated to modify Norderhaugh with the pneumatic pressure of Galliher to select an alternative fluid and offer the option of mixing fluids in the container. Therefore, it would have been obvious to modify Norderhaugh with the pneumatic pressure of Galliher in order to expand the container and optionally mix its contents. 

Claims 6, 11-14, 17, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh; Lars et al. (WO 2017116910) in view of Wegener; Christopher J. et al. (US 20180172685 A1).
Regarding claim 20, Norderhaugh discloses a system for constraining a flexible container (¶ [0006], separating magnetic particles from a fluid … the container can be or comprise a flexible bag; ¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 and 34 joined together at their peripheries … to form an outer wall 27 of container 21), said system comprising, in combination: 
a rigid frame having oppositely facing wall members defining a confinement gap; and said flexible container disposed in said confinement gap (¶ [0112], device 110 also comprises a lid 116 … in the closed configuration, lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration);
said flexible container having a first end and a second end and a pair of expansible panels joined along the periphery thereof such that facing interior surfaces of said panels form a collection space (¶ [0064], container assembly 20 comprises a container 21; ¶ [0065], sheets 32 and 34 joined together at their peripheries … to form an outer wall 27 of container 21);
with a pair of openings (¶ [0079], Inlet 24 and outlet 26 provide access from the exterior of container 21 to internal compartment 22 thereof); 
said flexible panels being expansible under the influence of positive pressure applied within said collection space (¶ [0118], container 21 can be (or become) sandwiched and/or otherwise disposed between (recessed) upper surface 114 (or receiving area 112) and closed lid 116; ¶ [0119], fluid flowing into compartment 22 … may not (necessarily) fill compartment 22 so as to expand container 21 into a substantially three-dimensional configuration (e.g., because of the pillow style configuration of container 21 and/or the force of secured lid 116 against container 21); ¶ [0134], system 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20); 
thereby urging said panels into engagement with said oppositely facing wall members within said confinement gap (¶ [0112], lid 116 and receiving area 112 … can retain container 21 in a substantially flat and/or two-dimensional configuration). 
Norderhaugh teaches the invention substantially as claimed but is silent whether the system converts the flexible container into a substantially rigid container and renders the container substantially inflexible. Norderhaugh also lacks openings at each of said end of the container.  
Regarding the limitation of rendering a container inflexible, Norderhaugh describes a flexible container (¶ [0065]), and also delivers fluid under positive pressure to expand the container (¶ [0134]). Norderhaugh further discloses that the frame constrains the container and prevents it from assuming a 3D shape (¶ [0112], [0119]). Regarding the rationale that Norderhaugh, can be presumed to render the container inflexible, see discussion of claim 1 above. 
Wegener discloses a cell processing system (¶ [0004], [0015], FIGS. 1 and 2, processor 100, 200), comprising: 
a rigid frame having oppositely facing wall members defining a confinement gap; (¶ [0015], magnetic separator or selector 500; ¶ [0030], plates or panels 502, 504; ¶ [0038], the plates 502, 504 are mounted on a frame 506 to permit at least one of the plates 502, 504 to translate relative to the other plate 502, 504 in the direction of the double-headed arrow in FIG. 6); and 
a flexible container disposed in said confinement gap (¶ [0040] container 150 is intended to be associated with the separator 500, and in particular between the plates 502, 504); 
said flexible container having a first end and a second end and a pair of expansible panels joined along the periphery thereof such that facing interior surfaces of said panels form a collection space with an opening at each of said ends (Fig. 3, container 150 has fluid lines connected at its top and bottom sides; Fig. 8, container 150 connects to fluid lines at opposite sides of magnetic separator 500). 
Wegener designs a flexible container to conduct fluid via gravity through its inner volume. Wegener also selects one of several limited alternatives for locating inlet and outlet ports. That is, the openings or ports must be located on one of four edges of a rectangular container. One would be motivated to modify Norderhaugh by locating openings of the container at opposite ends as taught by Wegener to select one of the available alternatives, and also to promote steady flow through the container. Therefore, it would have been obvious to modify Norderhaugh with the opening locations of Wegener in order to convey fluid by gravity and to choose one of a limited set of options for locating the openings. 

Regarding claim 12, Norderhaugh discloses a method for separating particles from a cell population, said method comprising: 
a.) providing a substantially rigid container formed according to the conversion method of claim 1 (¶ [0098], the distance or length L4, L5, L6 … can at least partially determined the efficacy … of container assembly 20 in operation and/or when implemented in a method of separating magnetic particles from a fluid; ¶ [0107], FIG. 8 depicts a magnetic particle separation assembly 100); 
b.) introducing into said collection space of said container said mixed cell population and at least one magnetic labeling agent (¶ [0031], in some embodiments, the magnetic particles comprise beads … inert, superparamagnetic beads; ¶ [0123], the fluid can be introduced into container 21 or compartment 22 thereof (by means of fluid line 90a and inlet tubular member 60a)); 
c.) separating said magnetic labeling agent from said mixed cell population under the influence of a magnetic field gradient (¶ [0120], magnetic field 28 is also disposed and/or generated in compartment 22 … a fluid flowing into compartment 22 … can pass (or must pass) through magnetic field 28; ¶ [0125], the magnetic particles can (thereby) be (or become) retained within container 21 … the portion of the mixture that exits internal compartment 22 can be substantially devoid of magnetic particles; ¶ [0137], device 110 producing a magnetic field 28 within at least a portion of the compartment 22; ¶ [0117], the magnetic particles can comprise inert and/or superparamagnetic beads having one or more antibodies (e.g., anti-CD3 and anti-CD28) coupled thereto). 
Norderhaugh teaches the invention substantially as claimed by Applicant but does not separate target cells from a mixed cell population or recover magnetically labeled target cells. Wegener discloses a method comprising:
b.) introducing into a collection space of said container a mixed cell population and at least one magnetic labeling agent effective to selectively bind to and magnetically label said target cells (¶ [0051], a non-specific magnetic particle solution … may be introduced to the suspension in the in-process container 122 … the target cells with associated magnetic particles may then be transferred to the container 150 that is disposed in magnetic separator 150; ¶ [0058], the method 400 may continue with block 410 to start the process of associating magnetic particles with the target cells; ¶ [0062], block 420 … allow for interaction between the monoclonal antibodies and the magnetic particles (e.g., beads) in the ferrofluid); 
c.) separating said magnetically labeled target cells from said mixed cell population under the influence of a magnetic field gradient (¶ [0064], block 426, and the magnet 503 … causing the target cells associated with the magnetic particles and any unbound magnetic particles to migrate to a portion of the container; ¶ [0068], block 444 where the container 150 is rinsed to attempt to remove any cells that are not target cells associated with magnetic particles); 
d.) recovering said magnetically labeled target cells (¶ [0072], the container 150 and/or container 152 may then be sealed and removed from the remainder of the circuit 100 … the positive fraction magnetically selected and retained in the container 150 may be the desired product). 
Wegener extracts a desired fraction of cells, including blood components (¶ [0017], “biological cell” includes without limitation blood cells, such as red cells, white cells and platelets; ¶ [0050], peripheral blood stem cells, CD3+/CD28+ T-cell lymphocytes, and CD8+ plasma B-cells, which cells may also be referred to as target cells). One would be motivated to modify Norderhaugh by recovering said magnetically labeled target cells as taught by Wegener since Norderhaugh calls for processing a variety of biological components including cells (¶ [0009]). Therefore, it would have been obvious to modify Norderhaugh with the magnetic cell recovery of Wegener in order to extract a valuable type of cell. 

Regarding claims 13, 14, 21, 24 and 25, Norderhaugh discloses a method and system wherein at least one of said oppositely facing wall members of said rigid frame comprises a magnet component effective to generate said magnetic field gradient in said collection space (¶ [0107], FIG. 8, separation assembly 100 comprises a magnetic field generating device 110; ¶ [0111], magnetic field generating element 108 (FIG. 9) … produces and/or is configured to produce (and position or disposed) magnetic field 28 above upper surface 114); 
wherein said magnet component is reversibly disengageable from said at least one oppositely facing wall member such that said magnetic field gradient in said collection space is reversibly attenuated (¶ [0112], device 110 also comprises a lid 116 … can be connected to receiving area 112 with and/or by means of one or more hinge elements 118a, 118b); 
further including a pressure source operatively connected to said container and effective to apply positive pressure within said collection space (¶ [0134] System 200 can also include a pump 230 … fluid mixture 220 can be pumped into container assembly 20). 

Regarding claims 6, 17 and 18, Norderhaugh lacks valved inlet and outlet ports, does not introduce a wash fluid and is silent whether the cell population and magnetic labeling agent are simultaneously introduced. Wegener discloses a method wherein said container has a valved inlet port at said first end (¶ [0055], controller 300 then may open clamps 210, 220; Fig. 8 shows clamp 220 upstream of container 150); and 
a valved outlet port at said second end, thereby allowing controlled fluid flow through said container (¶ [0055], clamp 528 may be opened; Fig. 8 shows clamp 528 downstream of container 150); 
wherein a wash fluid is passed through said container at least once before said recovering step (¶ [0068], block 444 … clamps 210, 220 are opened and pumps 202, 206 operated to move fluid (e.g., wash solution) from container 135b to the container 150); 
wherein said mixed cell population and said at least one magnetic labeling agent are simultaneously introduced into said collection space (¶ [0051], the target cells with associated magnetic particles may then be transferred to the container 150 that is disposed in magnetic separator 150; ¶ [0064], to begin the magnetic separation or selection of the target cells, the contents of the in-process container 122 are transferred at block 424 from the container 122 to the container 150 that is disposed at the magnetic separator 500). 
Wegener regulates the flow of fluid through the system according to a sequence of steps and also enhances the effectiveness of a separation protocol by washing cells during one or more cycles (¶ [0065], the actions of blocks 426-432 may be repeated as several cycles). One would be motivated to modify Norderhaugh with the valves, wash fluid or introduction step of Wegener to properly recover a sample of desired cells from a mixture. Therefore, it would have been obvious to modify Norderhaugh with the Wegener in order to effectively extract a desired sample of cells. 

Regarding claims 11, 22 and 23, Norderhaugh is silent whether the confinement gap is adjustable. Wegener discloses a system wherein one of said oppositely facing wall members of said rigid frame is movable in relation to the other, whereby said confinement gap is adjustable (¶ [0038], the separator 500 may also include a linear actuator 516 … that is used to vary the spacing between opposing surfaces of the plates 502, 504); 
wherein said oppositely facing wall members of said rigid frame are movable in relation to each other, whereby said confinement gap is adjustable (¶ [0038], the separator 500 may also include a linear actuator 516 … that is used to vary the spacing between opposing surfaces of the plates 502, 504). 
Wegener accommodates containers of different sizes or volumes, and provides for varying the magnetic field intensity. One would be motivated to modify Norderhaugh with the adjustable gap of Wegener to make the system compatible with differently sized containers, or to allow a user to select a specific field intensity. Therefore, it would have been obvious to modify Norderhaugh with the adjustable gap of Wegener in order to provide compatibility for a range of container sizes, and to allow for adjusting the field intensity. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh; Lars et al. (WO 2017116910) in view of Dahle; Lars Andreas (US 20110165666 A1).
Regarding claims 8-10, Norderhaugh discloses that one or more of said panels of the flexible container has at least one surface projection that directs fluid flow through said container along a predetermined flow path (¶ [0100], as a result of partition 80, compartment 22 has or forms a fluid pathway 23 that extends from inlet 24 (or opening 66 thereof), around second end 84 of partition 80, to outlet 26; ¶ [0101], FIG. 3 depicts an alternative partition 80a comprising a stem 86 … and a capping element 87; ¶ [0102], FIG. 4 depicts an alternative container assembly 20b comprising container 21, but with a plurality of partitions 80 formed therein).
Norderhaugh lacks rigid frames having a surface projection. Dahle discloses a photobioreactor (¶ [0013], [0026], photobioreactor 1), comprising: 
a rigid frame having oppositely facing wall members that define a confinement gap (¶ [0027], the rack 3); 
wherein at least one of said oppositely facing wall members of said rigid frame has at least one surface projection that directs fluid flow through a container along a predetermined flow path (¶ [0027], the rack 3 is provided with elongated, substantially vertical, support elements 32, which are shown arranged in two rows; ¶ [0033], FIGS. 3a and 3b, the support elements 32 may be eccentrically supported about an axis 39 in the lower frame element 34, and to a mounting bracket 70 fixed to the upper frame element 36). 
Norderhaugh can be modified with the ridged or grooved wall member of Dahle by adding ridges or grooves to one or more of Norderhaugh’s wall members. Dahle extends a flow path within a treatment container and regulates the cross-section exposed to a treatment field (¶ [0013], forming a relatively short light path between the first and the second side surface of the receptacle). One would be motivated to modify Norderhaugh with the frame surface projections of Dahle to adjust a flow path with an alternate technique. Therefore, it would have been obvious to modify Norderhaugh with the frame surface projections of Dahle in order to construct an extended flow path with an alternative technique. 

Claims 15, 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh and Wegener, further in view of Saur; Joseph W. et al. (US 4710472 A).
Regarding claims 15, 16, 26 and 27, Norderhaugh and Wegener lack a frame where each wall member comprises a magnet component. Saur discloses a magnetic separation device (col. 1, lines 5-9; col. 5, lines 31-45, FIG. 4(a) and 4(b) illustrate another embodiment of the magnetic separation device), comprising: 
a rigid frame (col. 5, lines 37-45, the device has two base plates 52); 
wherein each of said oppositely facing wall members of said rigid frame comprises a magnet component effective to generate said magnetic field gradient in said collection space (col. 5, lines 37-54, Each base plate 52 has a magnet 56 mounted in about the center of the plate); 
wherein said magnet component is reversibly disengageable from each of said oppositely facing wall members such that said magnetic field gradient in said collection space is reversibly attenuated (col. 5, lines 37-54, One base plate rotates about hinges 54 to close the plates on the transfer pack 50). 
Saur provides additional magnetic field strength to manipulate magnetic particles within a fluid volume. One would be motivated to modify Norderhaugh and Wegener with the paired magnet component of Saur to more strongly attract magnetic particles and reduce the number of cycles required to process a sample. Therefore, it would have been obvious to modify Norderhaugh and Wegener with the dual magnet components of Saur in order to process a volume more quickly with a stronger magnetic field. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norderhaugh and Wegener, further in view of Zhang; Xiaohua et al. (US 20190169594 A1).
Regarding claim 19, Norderhaugh and Wegener do not explicitly disclose that cells and magnetic agent are sequentially introduced into the collection space. Zhang discloses a system and method for isolating target cells (¶ [0004], [0007], [0020], [0027], FIG. 1 depicts a magnetic isolation system 100); 
wherein a mixed cell population and a magnetic labeling agent are sequentially introduced into a collection space (¶ [0029], In step 210, source material, such as a cell mixture, from source bag 104 is transferred to process bag 106 via source pump 112; ¶ [0030], In step 212, the magnetic particles (e.g., beads) within particle addition syringe 118 are added to the process bag 106). 
Zhang demonstrates an alternative sequence of manipulating fluids through a separation system. One would be motivated to modify Norderhaugh and Wegener with the sequential introduction of Zhang to use one of the two alternatives. That is, reagents can be added either simultaneously or sequentially. Therefore, it would have been obvious to modify Norderhaugh and Wegener with the sequential introduction of Zhang in order to use the other of two alternatives for delivering a pair of fluids to a container. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monroy, Rodney L.  et al.	US 20020058030 A1
Goldman; Don S.	US 5510621 A
Grimm; Daniel J. et al.	US 6245570 B1
Miripol; Jeffrey E. et al.	US 4866282 A
Barbera-Guillem; Emilio et al.	US 6126835 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781